Sheldon, J.
The decree appealed from was warranted upon the master’s report. All but the first of the plaintiff’s exceptions to that report rest simply upon the claim that the findings excepted to were unwarranted. But none of these findings are necessarily inconsistent with the subsidiary findings reported, and the evidence is not before us. It follows that we cannot sustain these exceptions. Freeland v. Wright, 154 Mass. 492. Crosier v. Kellogg, ante, 181.
As to the first exception, if we assume that the competency of the evidence can now be considered, yet the plaintiff has not directly argued that it was not competent for the defendant to prove and for the master to find conduct and statements of the plaintiff’s intestate inconsistent with the claim that the intestate was the owner of the shares of stock in question. Manifestly this was competent and material.
The decree must be affirmed with double costs.

So ordered.